Peck and Gholson, JJ.,
dissented, on the ground that the facts of the case brought it within the rule stated as applicable to the order of goods from a manufacturer, in a recent decision by the court of appeals in New York, Hoe v. Sanborn, 8 Am. Law Reg. 740-754: “The vendor is liable in such cases for any latent defect not disclosed to the purchaser, arising from the manner in which the article was manufactured, or if he knowingly used improper materials, he is liable for that also, but not for any latent defect in the material, which he is not shown, and can not be presumed to have known.”